           Case 1:18-vv-01891-UNJ Document 26 Filed 01/30/20 Page 1 of 2




    In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-1891V
                                         UNPUBLISHED


    PAMELA FOX,                                               Chief Special Master Corcoran

                         Petitioner,                          Filed: December 30, 2019
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                           Table Injury; Influenza (Flu) Vaccine;
                                                              Shoulder Injury Related to Vaccine
                        Respondent.                           Administration (SIRVA)


Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
petitioner.

Sarah Christina Duncan, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1

       On December 10, 2018, Pamela Fox filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a left shoulder injury related to
vaccine administration (SIRVA) as a result of an influenza (“flu”) vaccine administered to
her on October 2, 2017. Petition at 1. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

      On December 30, 2019, Respondent filed his Rule 4(c) report in which he
concedes that Petitioner is entitled to compensation in this case. Respondent’s Rule

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
         Case 1:18-vv-01891-UNJ Document 26 Filed 01/30/20 Page 2 of 2



4(c) Report at 1. Specifically, Respondent states that Petitioner’s alleged injury is
consistent with SIRVA as defined on the Vaccine Injury Table. Id. at 4. Specifically,
Petitioner had no history of pain, inflammation or dysfunction of her left shoulder, pain
occurred within 48 hours after receipt of an intramuscular vaccination, pain was limited
to the shoulder in which the vaccine was administered, and no other condition or
abnormality has been identified to explain Petitioner’s shoulder pain. Id. Respondent
further agrees that Petitioner suffered the residual effects of her condition for more than
six months. Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Brian H. Corcoran
                                   Brian H. Corcoran
                                   Chief Special Master




                                             2
